Exhibit 10.1

THIRD AMENDMENT
TO
POSTROCK ENERGY CORPORATION
2010 LONG-TERM INCENTIVE PLAN

WHEREAS, PostRock Energy Corporation, a Delaware corporation (the “Company”),
has established and maintains the PostRock Energy Corporation 2010 Long-Term
Incentive Plan (the “Plan”); and

WHEREAS, pursuant to Article 15 of the Plan, the Company has the right to amend
the Plan at any time by action of the Board, subject to prior approval by the
Company’s stockholders to the extent such approval is determined to be required
by applicable legal and/or stock exchange requirements; and

WHEREAS, the Company desires to amend the Plan to increase the number of shares
of common stock of the Company (“Common Stock”) available for issuance under the
Plan and such increase has been approved by the stockholders of the Company at
the Annual Meeting of Stockholders on May 7, 2013;

NOW, THEREFORE, in consideration of the foregoing, the number of shares of
Common Stock available for issuance under the Plan is hereby increased by
5,000,000 shares, and accordingly the first sentence of Section 4.1(a) of the
Plan is hereby amended to read as follows:

“Subject to adjustment as provided in Section 15.2, the number of Shares hereby
reserved for delivery under the Plan is 10,850,000 Shares.”

IN WITNESS WHEREOF, PostRock Energy Corporation has caused this Third Amendment
to be executed by its duly authorized officer as of this 7th day of May, 2013.

 

 

 

 

 

POSTROCK ENERGY CORPORATION

 

 

 

 

By:

/s/ Stephen L. DeGiusti

 

 

Stephen L. DeGiusti

 

 

Executive Vice President, General Counsel and

 

 

Secretary

 



1

 

--------------------------------------------------------------------------------